Cross appeals from two separate judgments in favor of claimants, entered January 8, 1969, upon a decision of the Court of Claims awarding damages in the amount of $2,394,750 for the taking of approximately 40 acres. This court has on prior occasions considered land values of property in close proximity to the present and also the issue of reasonable probability of a zoning change to commercial use. (See Albany Country Club v. State of New York, 19 A D 2d 199, ail’d. 13 N Y 2d 1085; City of Albany v. State of New York, 16 A D 2d 163.) ■ The appropriated lands are located at the southeasterly corner of Washington Avenue and Fuller Road in the City of Albany. They are strategically located just east of the interchange where the Thruway (Interstate 90) and the Northway (Interstate 87) join. Also nearby is the State Office Building complex and the State University campus which together house a working and living population of 35,000. About a mile away is the 2,200 foot long shopping center of Macy’s and Sears. Fed by major traffic arteries, the area has experienced extensive commercial and industrial growth. The court found that the experts agreed as to the method of valuation and the highest and best use. The awards are within the framework of such testimony. (Levin v. State of New York, 13 N Y 2d 87, 92-93.) The decision of the court and the findings of fact are amply supported by the evidence in the record. We have considered the cross appeal of the claimants seeking an increase in the amount of the awards but, in balance, it appears that the present judgments fairly and adequately compensate for the land appropriated. Judgments affirmed, with costs to claimants. Herlihy, P. J., Staley, Jr., Sweeney, Main and Reynolds, JJ., concur. [59 Misc 2d 603.]